Citation Nr: 1442934	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  09-20 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1959 to July 1961.  The Veteran died in April 2008, and the appellant is his surviving spouse. 

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

When this case was before the Board in February 2013, it was decided in part and remanded in part.  The Board again remanded the issue of entitlement to service connection for cause of the Veteran's death in March 2014.  The claim has since been returned to the Board for further appellate action.  The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998). 

The record before the Board consists of the Veteran's paper claims file and an electronic file known as Virtual VA.


FINDINGS OF FACT

1. The Veteran died in April 2008.  The immediate cause of death is listed on the Veteran's death certificate is cardiac death.  Either Parkinson's or Parkinsonism is listed as an "other significant conditions contributing to death but not resulting in the underlying cause."

2. At the time of his death, service connection was in effect for degenerative disc disease and arthritis of the cervical spine, bipolar affective disorder, residuals of a left clavicle fracture with arthritis and surgical scar, and paresthesia of the left hand.

3. The Veteran did not die as a result of his service-connected disabilities, nor did his service-connected disabilities cause or contribute substantially or materially to his death.


CONCLUSION OF LAW

The criteria for entitlement to service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1310, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking entitlement to service connection for the cause of the Veteran's death.  The appellant asserts that medications prescribed for his service-connected disabilities contributed to his death. 

A surviving spouse of a qualifying veteran who died as a result of a service-connected disability is entitled to receive dependency and indemnity compensation (DIC).  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2013).  The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly, autopsy reports.  38 C.F.R. § 3.312(a).

The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).

Contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

Generally, minor service-connected disabilities, particularly those of a static nature or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability.  In the same category there would be included service-connected disease or injuries of any evaluation (even though evaluated as 100 percent disabling) but of a quiescent or static nature involving muscular or skeletal functions and not materially affecting other vital body functions.  38 C.F.R. § 3.312(c)(2).

Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed.  38 C.F.R. § 3.312(c)(3).

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).

The Veteran's death certificate shows that he died on April [redacted], 2008.  The immediate cause of death is listed as cardiac death.  No other immediate cause of death was listed.  On the death certificate under "other significant conditions contributing to death but not resulting in the underlying cause" was listed either Parkinson's or Parkinsonism in unclear handwriting.

As an initial matter, the Board notes that service connection may be granted on a presumptive basis under 38 C.F.R. § 3.309(a) for cardiovascular-renal disease and paralysis agitans if these conditions are manifested to a compensable degree within a certain period after military discharge.  However, there is no evidence the Veteran was diagnosed with either within a year, therefore service connection on a presumptive basis is not warranted for either a cardiac condition or Parkinson's Disease.

The Veteran was service connected for degenerative disc disease and arthritis of the cervical spine, bipolar affective disorder, residuals of a left clavicle fracture with arthritis and surgical scar, and paresthesia of the left hand.

The appellant has not argued, and the Board finds that the evidence does not support, that degenerative disc disease and arthritis of the cervical spine, bipolar affective disorder, residuals of a left clavicle fracture with arthritis and surgical scar, or paresthesia of the left hand directly caused the Veteran's death.

Rather, the appellant's contention is that that the medication the Veteran was prescribed to treat his service-connected disabilities caused his cardiac death and/or resulted in Parkinson's-like symptoms.  

In an August 2014 statement, the appellant stated that prior to his death the Veteran was having trouble breathing.  She recalled that in 2005 or 2006 the Veteran's doctor and his nurses expressed a concern about the Methadone and Hydrocodone the Veteran was taking. 

A VA medical opinion was obtained in June 2013 and an supplemental opinion obtained in July 2013.  The examiner concluded that it is less likely than not that the Veteran's medications in the doses prescribed were related to his death.  The examiner noted the Veteran was prescribed Albuterol, Carbidopa, Divalproex, Dorzolamide, Etodolac, Latanoprost, Levothyroxine, Omeprazole, Paroxetine, Sennosides, and Trazodone.  The examiner opined that the Veteran's severe brain atrophy is possibly related to heavy alcohol abuse, degenerative disease of the brain, alcohol toxicity, mild motor syndrome, or less likely, Lewy Body Parkinson's disease.  The examiner further noted none of those conditions are associated with a cardiac cause of death or the severe brain atrophy diagnosis.

As that examiner did not specifically address the Veteran's Methadone prescription, another VA opinion was obtained in April 2014.  The examiner opined that it is less likely than not that the Methadone prescribed to the Veteran resulted in problems and conditions that contributed to his death.

The examiner explained that Methadone is not listed as a cause or contributor of death on the Veteran's death certificate.  Further, the Veteran had been on Methadone for years with no identified untoward effects, and there is no known causal relationship between Methadone and Parkinson's Disease.  Also, the examiner stated that there are more plausible explanations for the Veteran's death.

The appellant has submitted two medical research articles that were reviewed by the VA examiners, one a case study addressing the connection between transient ischemic attack and Trazodone therapy, and the other discussing sudden death associated with therapeutic levels of Methadone.

The June 2013 VA examiner noted that the case report involving Trazodone discussed a singular case and did not establish a proven association between transient ischemic attack and Trazodone.  The examiner also stated that the Veteran's MRI findings were not characteristic of a transient ischemic attack, which is a limited event with a resolution of symptoms.  The April 2014 VA examiner further noted that a transient ischemic attack is a cerebrovascular, not a cardiac, condition.

With respect to the article discussing sudden death associated with therapeutic levels of Methadone, the June 2013 VA examiner noted that the study was based on a small sample size and the population studied was not similar to the Veteran, specifically, Methadone was not being used for opioid addiction in his case and his age was much greater than the average age of those in the study.  The April 2014 VA examiner further noted that the Veteran had multiple contributing factors to his overall medical condition.

The Board has considered the journal articles, as well as the appellant's contentions, and the opinions of the VA examiners.  The Board finds that the opinions of the VA examiners are the most probative evidence of record with respect to any relationship between the Veteran's medication and the cause of the Veteran's death.

Specifically, the Board finds that the articles are less probative as they do not relate to the particular circumstances of the Veteran in this case.  Further, they were carefully considered and discussed by the VA examiners, who nonetheless opined that the Veteran's medications did not cause his death.

The Board acknowledges the appellant's belief that the Veteran's medications contributed to his death.  However, the Board finds that as a lay person the appellant is not competent to offer an etiology opinion on such a complicated issue.  Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  Accordingly, while the Board does not doubt her statements are sincere, they are not competent or probative evidence supporting her claim.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

Based on the forgoing, the Board finds that a preponderance of the evidence is against service connection for the Veteran's cause of death.  Therefore, the benefit of the doubt doctrine is not for application and the claim must be denied.  

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a  Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

In the context of a claim for DIC benefits, which includes a claim of service connection for the cause of the veteran's death, section 5103(a) notice must be tailored to the claim.  The notice should include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Unlike a claim to reopen, an original DIC claim imposes upon VA no obligation to inform a DIC claimant who submits a non-detailed application of the specific reasons why any claim made during the deceased veteran's lifetime was not granted.  Where a claimant submits a detailed application for benefits, VA must provide a detailed response.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

Compliant VCAA notice was sent to the Veteran in June 2014 and an SSOC issued in July 2014.  The Board further notes that although the original August 2008 VCAA letter did not include the disabilities for which the Veteran was service connected and the February 2013 notice letter did not include a correct list of disabilities, the Board's February 2013 and March 2014 remands both listed the Veteran's service-connected disabilities and the appellant has demonstrated constructive notice in filings made in connection with her claim.

VA has a duty to assist the appellant in the development of the claim.  This duty includes assisting the appellant in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary. 3 8 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All relevant records identified by the appellant, including service treatment records, private treatment records, and VA treatment records, have been obtained.

VA medical opinions were obtained in June 2013, with an addendum in July 2013, and in April 2014.  The appellant has contended that the opinion should have been provided by a cardiologist; however, the Board finds that the examiners were qualified and provided adequate opinions.  VA satisfies its duty to assist when it provides a medical examination performed by a person who is qualified through education, training, or experience to offer medical diagnosis, statements, or opinions able to provide competent medical evidence, whether that is a doctor, nurse practitioner or physician's assistant.  Cox v. Nicholson, 20 Vet. App. 563, 569 (2007).  The examiners obtained an accurate history and reviewed the available evidence, including the articles submitted by the appellant.  The Board finds that the opinions, along with the other evidence of record, are fully adequate for the purpose of determining the nature and origin of the causes of the Veteran's death.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Therefore, the Board finds that the duties to notify and assist have been met.


ORDER

Service connection for cause of death is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


